            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

ROBERT AUSTIN, Individually, and
On Behalf of Others Similarly Situated                        PLAINTIFF

v.                        No. 4:20-cv-1083-DPM

HOME MARKETING ASSOCIATES, INC.
dfb/a Permasteel and John Doe Corporation                  DEFENDANT

                              JUDGMENT
     Austin's complaint is dismissed with prejudice. The Court retains
jurisdiction until 30 July 2021 to enforce the parties' settlement.



                                                       f
                                  D .P. Marshall Jr.
                                  United States District Judge
